Judgment, Supreme Court, New York County (Michael R. Ambrecht, J.), rendered June 7, 2006, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant did not preserve his claim that when the court ordered his sentence to be served consecutively to another sentence it misapprehended its discretion under Penal Law § 70.25 (2-b) to impose a concurrent sentence upon a finding of mitigating circumstances (see People v Hamlet, 227 AD2d 203, 204 [1996], lv denied 88 NY2d 1021 [1996]), and we decline to review it in the interest of justice. Concur—Mazzarelli, J.P., Moskowitz, Renwick and Freedman, JJ.